UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF1934 For the Quarterly Period EndedMarch 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 Commission File No. 333-153575 Highlight Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 26-1507527 (State of incorporation) (IRS Employer Identification Number) 7325 Oswego Road, Liverpool, NY (Address of principal executive offices) (Zip Code) P.O. Box 3143, Liverpool, NY (Mailing address) (Zip Code) (315) 451-4722 (Registrant’s telephone number, including area code) 215 South Riverside Drive, Suite 12, Cocoa, Florida 32922 (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days[X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X ] Yes[ ] No Indicateby check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and" smallerreporting company" in Rule 12b-2 of the Exchange Act. [ ]Large accelerated filer Accelerated filer [ ] Non-accelerated filer [X ] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No There are 2,419,600 shares of Highlight Networks, Inc. $0.001 par value common stock outstanding as of the report date of March 31, 2013 and 2,594,600 $0.001 par value common stock outstanding as of the filing date of May 9, 2013. 1 HIGHLIGHT NETWORKS, INC. MARCH31, 2013 PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheets As of March 31, 2013 As ofJune 30, 2012 4 Unaudited Statements of Operations For the three months ended March 31, 2013 and March 31, 2012 For the nine months ended March 31, 2013 March 31, 2012 For the cumulative period fromJune 21, 2007 (Date of Inception) to March 31, 2013 5 Unaudited Statements of Cash Flows For the nine months ended March 31, 2013 andMarch 31,2012 For the cumulative period from June 21, 2007 (Date of Inception) to March 31,2013 6 Unaudited Notes to Financial Statements 7-9 Item 2. Management’s Discussion and Analysis or Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Mining Safety Disclosure 14 Item 5. Other Information 14 Item 6. Exhibits 15 SIGNATURES 16 2 Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934.These forward-looking statements generally are identified by the words "believes," "project," "expects," "anticipates," "estimates," "intends," "strategy," "plan," "may," "will," "would," "will be," "will continue," "will likely result, "and similar expressions.We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions.Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain.Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise.Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements HIGHLIGHT NETWORKS, INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, ASSETS Current assets: Cash $ $ Inventory - used circuit boards - Total current assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $
